07/19/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0056


                                 No. DA 22-0056


 BRANDON BAGNELL,

            Petitioner and Appellant,

      v.

 STATE OF MONTANA,

            Respondent and Appellee.

                                        ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including August 26, 2022, within which to prepare, serve, and file its

response brief.




BF                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 19 2022